This appeal is from a final decree quieting title to certain lands in Manatee County described as follows: "Begin at Southwest corner of Lot three (3) Section 35, Township 35 South, Range 17 East, thence East along South line of said Lot three (3) 80 rods (said 80 rods *Page 31 
extending 30 rods more or less into the West half [W I/2] of the Southwest Quarter [SW 1/4] of Section Thirty-six [36], Township 35 South, Range 17 East,) thence North 20 rods — thence West 80 rods to Sarasota Bay: — thence South 20 rods to place of beginning — seven acres more or less, in said Lot three (3) and three acres more or less, in West half (W I/2) of Southwest quarter (SW I/4) of Section 36, Township 35 South Range 17 East."
The physical facts are very similar to those involved in Ellen F. Caples, et al., v. E.P. Taliaferro, et al., decided this date. The decree appealed from found that appellees were the owners in fee of said lands, that they extended to and were bounded by the waters of Sarasota Bay and that appellees possessed all the rights of riparian proprietors, The final decree quieted the title of complainants to said lands and held that the Trustees of the Internal Improvement Fund were without authority to convey the submerged lands in front of the lands so described.
As to complainants being riparian proprietors and as to the authority of the Trustees of the Internal Improvement Fund to convey the submerged lands in question, the decree appealed from is reversed on authority of Ellen F. Caples, et al., v. E.P. Taliaferro, et al., decided this date. In other respects, the decree appealed from is affirmed.
Affirmed in part; reversed in part.
WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
BROWN and THOMAS, J. J., dissent.